IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1524
                                Filed July 22, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES S. CURRY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Christopher C.

Polking, Judge.



      Charles Curry appeals from his conviction for willful injury resulting in

serious injury. AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester and Kyle

Hanson, Assistant Attorneys General, and Kristy Brandt, Law Student, for

appellee.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                          2


DOYLE, Judge.

       Charles Curry appeals from his conviction for willful injury resulting in

serious injury. He contends there was insufficient proof of serious injury to support

his conviction. Because our review shows that there was substantial evidence to

support Curry’s conviction, we affirm.

I.     Background Facts and Proceedings

       Charles Curry shot Jordan Schroeder. The bullet grazed Schroeder’s right

thigh and went “clean through” his left leg. The bullet mushroomed as it tore

through the flesh. When responding police officer Seth McCrea arrived on the

scene he observed Schroeder was bleeding from both legs. Exposed fat and blood

was coming from the wound on Schroeder’s right thigh. Schroeder’s left leg was

bleeding at “a rather rapid rate.” Officer McCrea testified there was a lot of blood,

and he was concerned Shroeder’s femoral artery had been damaged and

Schroeder might bleed out.       Officer McCrea applied tourniquets to both of

Schroeder’s legs. Medical personnel transported Schroeder to Boone County

Hospital. There, it was determined that Schroeder needed more advanced care

than was available in Boone. Schroeder was transported to a Des Moines hospital

by a Life Flight helicopter.

       Schroeder received stitches in his right leg to close the two- to three-inch

long, half-inch deep wound. He had to treat the wounds in his left leg with ointment

and gauze to allow it to heal “from the inside.” At trial he testified about the scars

that remained; that as a result of being shot, his sleep was disrupted by

nightmares; and that he had been isolating himself by staying indoors and avoiding

people when in public.
                                          3


       The State charged Curry with attempted murder and willful injury resulting

in serious injury. A jury found Curry guilty of assault causing serious injury and of

willful injury resulting in serious injury. The court merged both offenses into the

latter for sentencing.   See Iowa Code § 701.9 (2019) (“[n]o person shall be

convicted of a public offense which is necessarily included in another public

offense of which the person is convicted”). Curry now appeals his conviction

claiming there is insufficient evidence of serious injury.

II.    Discussion

       “Sufficiency of evidence claims are reviewed for correction of errors at law,

and we will uphold a verdict if substantial evidence supports it.” State v. Ramirez,

895 N.W.2d 884, 890 (Iowa 2017). “Evidence is substantial if, when viewed in the

light most favorable to the State, it can convince a rational jury that the defendant

is guilty beyond a reasonable doubt.” State v. Wickes, 910 N.W.2d 554, 563 (Iowa

2018) (internal quotation marks and citation omitted). We will uphold the jury’s

verdict unless there is a lack of substantial evidence in the record to sustain it. See

State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). “Inherent in our standard of

review of jury verdicts in criminal cases is the recognition that the jury is free to

reject certain evidence, and credit other evidence.” Id.

       “‘Serious injury’ has a technical meaning.” State v. McKee, 312 N.W.2d
907, 912 (Iowa 1981). Iowa Code 702.18(1) states, in relevant part:

       1. ‘Serious injury’ means any of the following:
          a. Disabling mental illness
          b. Bodily injury which does any of the following:
             (1) Creates a substantial risk of death
             (2) Causes serious permanent disfigurement
             (3) Causes protracted loss or impairment of the function of
                 any bodily member or organ.
                                           4



The jury was instructed:

       An element of the crime charged is that the victim suffered a “serious
       injury.” A serious injury is a disabling mental illness, condition which
       cripples, incapacitates, weakens or destroys a person’s normal
       mental functions, bodily injury which creates a substantial risk of
       death or which causes serious permanent disfigurement or extended
       loss or impairment of the function of any bodily part or organ.

See Iowa Criminal Jury Instruction 200.22.

       Officer McCrea found Schroeder’s left leg bleeding at “a rather rapid rate.”

Blood was “gushing down and pouring out.” He was concerned Schroeder would

bleed out from damage to his femoral artery. He applied tourniquets to both of

Schroeder’s legs to staunch the flow of blood. Agent Miller, another witness at

trial, testified that a gunshot wound to any part of the body could be life threatening.

Boone County Hospital personnel believed Schroeder’s condition to be serious

enough to warrant a Life Flight to a Des Moines hospital. A jury could have

reasonably concluded from this evidence that the injury to Schroeder’s left leg

created “a substantial risk of death.” See State v. Hanes, 790 N.W.2d 545, 554-

55 (Iowa 2010) (explaining that the risk that a bodily injury could result in death if

left untreated is commensurate with “creates a substantial risk of death”); State v.

Anderson, 308 N.W.2d 42, 47 (Iowa 1981) (“[S]ubstantial risk of death means more

than just any risk of death but does not mean that death was likely.”).

       Schroeder testified that at the time of trial he still carried scars from being

shot—one two-to-three inches long. “Scarring may in some circumstances rise to

the level of permanent disfigurement.” Hanes, 790 N.W.2d at 554. The issue of

serious permanent disfigurement is properly left to the jury's determination. Id.
                                        5


From the evidence presented, a jury could reasonably conclude Schroeder’s

scarring was a serious permanent disfigurement.

       After reviewing the record in the light most favorable to the verdict, we

determine there was sufficient evidence from which a jury could have reasonably

found beyond a reasonable doubt that Curry’s actions did result in serious injury

to Schroeder. Thus, we reject Curry’s claim of insufficient evidence and we affirm

his conviction.

       AFFIRMED.